Title: From David Cobb to Waggon Master General, 10 June 1782
From: Cobb, David,Washington, George
To: Waggon Master General,Waggoners


                  
                     Head Quarters June 10th
                     1782
                  
                  The Commander in Chief directs that the Waggoners engaged to
                     serve the Campaign with the Waggon Master Genl shall not be inlisted into any
                     of the Regiments during the term of their engagements as Waggoners, and all
                     those who have inlisted shall be delivered up to the Waggon Master General.
                  David Cobb Leut Colo.
                  Aid de Camp
                  
               